Holmes, Judge,
delivered the opinion of the court.
The suit is upon the official bond of the collector of the City of St. Joseph. Its object is to recover back certain taxes levied and collected for municipal purposes, under the charter and ordinances of the city. No question is made but that the payment was compulsory. The claim rests upon the general ground that the property taxed was not subject to taxation by the city, was not assessed to the right owner, and was illegally collected.
The taxes were levied upon five steamboats running as one line of steamers on the Missouri river, and from St. Joseph to Omaha and to Leavenworth and to intermediate points, under the name of the Missouri River Packet Line. The business was done in the name and style of the Missouri *466River Packet Company. St Joseph was the home port and the principal office, and the books of the company were kept, in the charge of their clerk, within the limits of the city. The clerk gave in the property to the collector for assessment, and it was assessed in the name of'the company. The line of steamers was run under the management and immediate control of an agent, and it was conducted and held out to the world as an independent enterprise, doing business on its own account under that name.
The agent of this company paid the taxes under the compulsion of a levy, and under a written protest that the property was not owned by the company, but the real owner was the relator, and that the property was exempt from taxation as belonging to the Hannibal and St. Joseph Railroad Company, whose principal office was at Hannibal.
It appeared in evidence that the officers and agents of the railroad company had established this line of steamers with the funds of the corporation and were running it in connection with the railroad, and accounted to the company for the profits. It would seem to bo well settled that an enterprise of this nature was clearly beyond the powers given to that corporation by its charter — Pearce v. Madison & Indianapolis R.R. Co., 21 How. (U. S.) 441; Hoagland v. Hann. & St. Jo. R.R. Co., ante p. 451. To allow this plaintiff to recover here would be to give sanction to a transaction which was illegal, and to contracts and arrangements which must be held to be utterly void for want of lawful authority to make them. All the world, dealing with the corporation, is bound to take notice of its charter, and to know its lawful powers; whether the officers or persons who appropriated the funds of the corporation to this enterprise, and conducted this business in the name of the Missouri River Packet Company, thereby became a private partnership doing business on their own account, or in what manner they might be held responsible to the corporation for this misappropriation of its funds, or be held to account for the mon*467eys invested in this property, we need not now undertake to inquire.
The agent who paid the taxes, paid them for the owner. The ostensible owner was the Missouri River Packet Company. Whether this company was composed of the individuals, this agent included, who managed the affairs and had the possession and control of the property, we do not see but that they had the same authority to pay these taxes, that they had to conduct the whole enterprise. The property was la their possession, and possession was at least prima facie evidence of ownership.
For all the purposes of this case, we must hold that the corporation was not the legal owner, whatever equitable rights it may have had in the premises.
The city of St. Joseph was the situs and home port of those steamboats, and from which they went and returned. The property was within the municipal corporation and in the hands and control of the owners, or of the agents of the owners, whoever they were ;.and this was enough to make it subject to taxation there for city purposes — Hoyt v. Commissoners of Taxes, 28 N. Y. 224. The city had express authority by its charter to levy and collect taxes for municipal purposes on all property, real or personal, within the city limits — Laws of 1863-4, p. 430, § 3. It was proved on the trial that one of these steamboats had never been at St. Joseph ; it was found by the verdict not to have been subject to taxation within the city limits, and accordingly the plaintiff had judgment to recover the amount paid for taxes thereon. Of this neither party complains.
These points effectually dispose of the whole case. There is no occasion to notice other questions which were made the subject of argument.
Judgment affirmed.
The other judges concur.